DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/08/2021 has been entered.
 

Response to Arguments
4.	Applicant’s arguments, see pages 7-15 , filed 11/08/2021, with respect to Claims 1, 13, and 17-19, rejected in the previous action by Nicholson U.S. 5,494,441 (herein referred to as “Nicholson”) and Edelman U.S. 2013/0245729 (herein referred to as  have been fully considered and are persuasive.  The 35 U.S.C. 103 rejections of Claims 1, 7-19, and 21 have been withdrawn. 
5.	Claims 20, 2-3, and 5-6 were previously indicated in the office action filed on 09/22/2021 as allowable material, therefore, there is no rejection to be withdrawn for these claims.

Claim Rejections - 35 USC § 112
6.	Claim 4 was previously rejected under 35 USC 112(b).  However, the applicant has amended the claim in order to have the proper dependency.  Therefore, the rejection has been withdrawn.  

Double Patenting
7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
8.	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
	Claims 1, 20, 22, and 26 of the present invention are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4 and 15 of copending Application No. 16/090,685 (reference application, herein referred to as “copending application ‘685”). Although the claims at issue are not identical, they are not patentably distinct from each other.  Copending application ‘685 anticipates the present invention.  The present invention recites a broad hand-held mouthpiece for cooling oral tissue that contains generically a casing with a proximal and distal portion, the first coolant residing within the casing, the proximal end having a top and bottom element which fits into the mouth of the user, the distal end guides the proximal end to and from the mouth of the user, and a bladder containing a second coolant that resides in the distal portion of the casing to assist cooling of the first coolant.  The copending application ‘685 anticipates the claim language as it recites a hand-held oral device with a body containing a forward and back portion, in which the forward portion contains a top and bottom portion for fitting within the mouth of the user, the back portion containing a chamber in which stores a first coolant, a second chamber positioned within the first chamber that stores a second coolant for assistance in the cooling of the first coolant.  Regarding the dependent claims 20, 22, and 26 of the present invention, while the present invention recites further limitations such as a breathing tube that extends from the casing, the casing have an elongated shape that is placed in the mouth of the user, the distal end be held by the user, and that the first coolant resides throughout the top and bottom portions of the proximal portion of the casing, the copending application ‘685 anticipates these claims by pointing to the copending application ‘685 claims 4 and 15. 
	Claims 1, 20, 3, 4, 5, 6, 21, 22, and 26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 5, 8, 13, 20, 21, and 22 of copending Application No. 15/875,395 (reference application, herein referred to as “copending Application ‘395”). Although the claims at issue are not identical, they are not patentably distinct from each other. Copending application ‘395 anticipates the present invention.  The present invention recites a broad hand-held mouthpiece for cooling oral tissue that contains generically a casing with a proximal and distal portion, the first coolant residing within the casing, the proximal end having a top and bottom element which fits into the mouth of the user, the distal end guides the proximal end to and from the mouth of the user, and a bladder containing a second coolant that resides in the distal portion of the casing to assist cooling of the first coolant.  The copending application ‘395 anticipates this claim language as it recites in claim 1 a casing that contains a proximal and distal end, the proximal end forming a mouthpiece which contains a top and bottom element, wherein the distal end forms a bladder that contains a first coolant, and a second bladder storing a second coolant resides within the first bladder, and claim 22 how the distal portion of the casing guides the mouthpiece/proximal end to and from the user’s mouth.  As for dependent claims 20, 3, 4, 5, 6, 21, 22, and 26 of the present invention, while the present invention recites further limitations such containing a breathing tube formed between the proximal and distal ends of the casing to permit the user to breathe, the breathing tube having a first and second breathing tube, wherein the bladder that stores the second coolant contains distinct portions, the proximal part and central parts of the bladder contain a distinct shape such as rectangular or circular, the distal end of the casing being malleable, the 
11.	These are both provisional nonstatutory double patenting rejections because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
12.	Claims 2, 7-19, and 23-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
13.	The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not teach or fairly suggest a hand-held mouthpiece meant to cool oral tissue in which a first and second coolant reside within the mouthpiece that is held by the user and not found in a remote device.

Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNIE L PATTON whose telephone number is (571)272-3846. The examiner can normally be reached Monday-Friday (alternate Fridays) 8AM-5PM EST.
15.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
16.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
17.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANNIE L PATTON/Examiner, Art Unit 3794                                                                                                                                                                                                        
/KAITLYN E SMITH/Primary Examiner, Art Unit 3794